DETAILED ACTION
This office action is responsive to the claims filed on June 21st, 2021. Claims 1-3 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the heat dissipation member in claims 1-3. The term “member” is a generic placeholder for the word means, linked to the function of dissipating heat. However as the claims recite specific structure for this function, i.e. the plate bodies and flow way, the claim limitation is not being interpreted under 112(f).  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US2018/0266738, hereinafter referred to as Li) in view of Aoki et al. (US 2019/0360762, hereinafter referred to as Aoki).
	With regards to Claims 1 and 2 Li discloses a roll bond plate evaporator structure (Fig. 5, Paragraph 73 states the evaporator is formed by a rolling process) comprising: a heat dissipation member (5, Fig. 5) composed of a first plate body (7, Fig. 7) and a second plate body (9, Fig. 7), which are correspondingly mated with each other (Paragraph 73), the first and second plate bodies together defining a flow way (5, Fig. 5 the superconducting pipe is interpreted as a flow way since it accepts the working fluid), a working fluid being filled in the flow way (Paragraph 66); at least one inlet formed at one end of the heat dissipation member in communication with the flow way (6, Fig. 5. Paragraph 66); and where the at least one inlet is sealed following the filling of the flow way with the working fluid so that the working fluid is sealed within the flow way (Paragraph 66).
With regards to Claim 1 and 2, Li is silent towards an at least one outlet being formed at a second end, which is an opposite end, of the heat dissipation member in communication with the flow way, and that the at least one outlet is sealed after filling the flow way. 

    PNG
    media_image1.png
    431
    635
    media_image1.png
    Greyscale

FIGURE A
Aoki teaches a sealed vapor chamber heat exchanger (Paragraph 48) which is made up of stacked plates (112-111, Fig. 6a). Aoki teaches the heat exchanger has an inlet (inlet is interpreted as 122,124 and 126 on the left side of Fig. 9) formed on one end of the dissipation member (First End, Fig. A) and an outlet (inlet is interpreted as 122,124 and 126 on the right side of Fig. 9) formed on the other end of the dissipation member (Second End, Fig. A) in communication with a flow way (Paragraph 89, Flow way is interpreted as 114, Fig. 9). Figure 8a shows an example of the flow way being sealed by closing the inlet (The closing of the inlet and outlet is not pictured but is interpreted as implicitly disclosed since it is necessary to seal both for the vapor chamber to be operable). Paragraph 112 of Aoki teaches that the positions of the inlet and outlet are not limited to the pictured configuration. Paragraph 113 of Aoki teaches the injection of the fluid and the degassing process. Paragraph 114 of Aoki states that using both an inlet and an outlet for filling the heat dissipation member with the working fluid prevents the reduction of flow path size by reducing the area needed for injecting the working fluid. 
A person of ordinary skill in the art would have found it obvious to modify the heat dissipation member of Li, by configuring the inlet of Li and adding an outlet as projecting portions, both in communication with the flow path, so that the working fluid can be injected through the inlet while the flow path is degassed through the outlet before sealing, as taught by Aoki so that the flow path area within the total heat exchange plates surface can be increased, and resulting heat transfer can be maximized. 
With regards to Claim 1 and 2, the combination of Li and Aoki is silent towards the outlet being formed on the opposite end of the heat dissipation member. Aoki Figs. 5 and 9 show the outlet is configured at opposite ends of the same side. However as stated before Paragraph 112 of Aoki teaches that the positions of the inlet and outlet are not limited to the pictured configuration.



    PNG
    media_image2.png
    519
    283
    media_image2.png
    Greyscale

FIGURE B
With regards to Claim 3 the combination of Li and Aoki discloses the roll bond plate evaporator structure as claimed in claim 1, wherein the first plate body (7, Fig. 7 of Li) has multiple first recesses (Fig. B) and the second plate body (9, Fig. 7 of Li) has multiple second recesses (Fig. B), the first and .
Response to Arguments
Applicant's arguments filed June 21st, 2021 have been fully considered but they are not persuasive. Applicant’s argues that Li and Aoki both aim to solve different problems from each other and from the instant application, and that the manufacturing methods of each teach away from the relied upon combination. Examiner asserts that prior art does not need to be directed towards solving the same problem or be used in the same manner to be analogous or pertinent to the instant application. Applicant’s invention is a sealed vapor heat exchanger. Both Li and Aoki are sealed vapor heat exchangers and thus are pertinent to applicants endeavor. Furthermore Aoki clearly teaches that its inlet and outlet and the degassing process used, allow for the inlet and outlet to not remove any of the available heat transfer are within the heat exchanger body. Applicant correctly states that Li provides the vapor chamber 5 so that the heat transfer in the heat exchange plate can be spread through the entire surface of the heat exchanger. As can be seen in Figure 5 of Li the left side of the heat exchanger has a large area without vapor chamber coverage throughout the entire length of the inlet 6. Therefore it is interpreted that Li presents a structure that is ready for improvement via the teachings of Aoki, as the modification would allow that vapor chamber to cover the entire surface of the heat exchanger including the area previously occupied by Li’s inlet. Applicant argues that Li makes no mention of a degassing process and therefore it is not “necessary” and that it teaches away from the relied upon modification of Aoki. Examiner asserts that a mere omission of a process or structure is not a teaching away. Although Aoki does have a different manufacturing process there is nothing in the specification of Li that explicitly states that adding a degassing process would render the vapor chamber inoperable or . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313) 446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/R.R./Examiner, Art Unit 4155                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763